Citation Nr: 0030760	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-11 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from September 1949 to October 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1998 and January 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Board notes 
that the appeal for a higher evaluation for post-traumatic 
stress disorder arises from the initial rating decision which 
established service connection for the disability and 
assigned the initial disability evaluation.  Therefore, the 
entire rating period is to be considered, including the 
possibility of staged ratings (i.e., separate ratings for 
separate periods of time) based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issue has 
been characterized accordingly.  

REMAND

The Board finds that further assistance to the veteran is 
required with the development of evidence pertaining to the 
claim for a higher initial disability rating for post-
traumatic stress disorder and a total rating based on 
unemployability.  In this regard, the Board notes that in a 
written statement dated in April 1999, the veteran's 
representative requested that the veteran's post-traumatic 
stress disorder treatment records from the VA Medical Center 
at Highland Drive be obtained.  Similarly, in the report of a 
psychiatric examination conducted by the VA in July 1999, it 
was noted that the veteran had a limited history of mental 
health contacts, and continued to be prescribed medication 
for anxiety and sleep disturbance.  Significantly, however, 
the treatment records have not been secured.  

The Board also notes that the veteran's claim for 
unemployability benefits which he submitted in September 1999 
shows that the veteran reported that he received disability 
benefits from the Social Security Administration.  The 
records pertaining to those benefits have not been obtained.  
Such records may contain information which is pertinent to 
the issues on appeal.  In an informal hearing presentation of 
April 2000, the veteran's representative requested that the 
records be obtained.  

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and Social Security Administration 
records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  As such, the 
Board must obtain all of the records pertaining to the SSA 
decision as such records may be relevant to the veteran's 
claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  
Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his post-
traumatic stress disorder.  After 
securing the necessary release, the RO 
should obtain these records, including 
those at the VAMC.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the decision granting or continuing such 
benefits as well as the medical records 
relied upon in such decisions.  The RO 
should request that the Social Security 
Administration provide a letter in the 
event that no additional records exist.

3.  The RO should again review the record 
and determine whether the appellant's 
claims may now be granted.  Regarding the 
claim for a higher initial rating for 
post-traumatic stress disorder, the RO 
should consider whether staged ratings 
are warranted.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


